DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular independent claims 1 and 6, recites, in part, “determine a threshold rate to be N messages per second for transmission of a time synchronization message to an optical network unit, N being greater than or equal to 0.1;”
While the claim recites, that N is a rate of messages per second, the 0.1 is not defined, (e.g. 0.1 seconds or pulses per second). The office recommends amending the claim to recite, in part, “determine a threshold rate to be N messages per second for transmission of a time synchronization message to an optical network unit, N being greater than or equal to 0.1 seconds or pulses per second”.


Claim(s) 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2010/0040369 A1) in view of Boyd et al. (US 2010/0098433 A1).
Regarding claim 12,  Zhao discloses: 
an optical line terminal, comprising: 
at least one processor, and at least one non-transitory memory having computer program codes stored thereon, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the optical line terminal to: 
select a plurality of optical network units for transmitting time synchronization information (par.[0076] which recites, in part, “A difference between Table 2 and Table 1 is that an ONU-ID value is a specific value used to identify that the message/packet is sent to all ONU/ONTs. If the specific value in Table 2 is "0", the value may also be set according to actual demands, as long as the value is not the same as that in the unicast mode.”); and 
transmit, to the plurality of optical network units, a broadcast or multicast message comprising the time synchronization information, to enable the plurality of optical network units to perform time synchronization with the optical line terminal (par.[0052 – 0053] describes the OLT broadcasting a time synchronization packet to a plurality of ONU/ONTs so as to achieve time synchronization with the OLT).
Regarding claims 14 and 18, Zhao discloses:
wherein the broadcast or multicast message comprises a group identifier for identifying the plurality of optical network units (par.[0076] which recites, in part, “A difference between Table 2 and Table 1 is that an ONU-ID value is a specific value used to identify that the message/packet is sent to all ONU/ONTs.).
Regarding claim 16, Zhao discloses:
an optical network unit, comprising: at least one processor, and at least one non-transitory memory having computer program codes stored thereon, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the optical network unit to: 
receive, from an optical line terminal, a broadcast or multicast message comprising time synchronization information (par.[0052 – 0053]); and 
perform time synchronization with the optical line terminal based on the time synchronization information (par.[0052 – 0053] describes the OLT broadcasting a time synchronization packet to a plurality of ONU/ONTs so as to achieve time synchronization with the OLT).
While the disclosure of Zhao substantially discloses the claimed invention, it does not explicitly disclose:
Wherein the time synchronization information comprises time of day information.
However, the technique of implement Time of Day information in a synchronization method was well-known at the time of the filing of the instant application. For example, the disclosure of Boyd teaches:
Wherein the time synchronization information comprises time of day information (par.[0016] which recites, in part, “the OLT is configured to communicate a time-of-day (TOD) value to the ONU via an OAM message.” Par.[0040]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the time synchronization methods as discussed in Zhao for transmitting a broadcast or multicast message to the ONU, with the transmission of the synchronization message using OAM. The motivation/suggestion would have been because OAM allows performance monitoring, and the transmission of performance messages between entities that are equipped to use OAM, and has been a standard in the art.
Regarding claims 13 and 17, Zhao discloses the method of claim 13, but does not disclose:
Wherein the broadcast or multicast message comprises at least one of:
Physical layer operations, administration and maintenance message, or an optical network unit management and control interface message.
In an analogous art, Boyd discloses:
Wherein the broadcast or multicast message comprises at least one of:
Physical layer operations, administration and maintenance message, or an optical network unit management and control interface message (par.[0016] which recites, in part, “the OLT is configured to communicate a time-of-day (TOD) value to the ONU via an OAM message.” Par.[0040]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the time synchronization methods as discussed in Zhao for transmitting a broadcast or multicast message to the ONU, with the transmission of the synchronization message using OAM. The motivation/suggestion would have been because OAM allows performance monitoring, and the transmission of performance messages between entities that are equipped to use OAM, and has been a standard in the art. 
Allowable Subject Matter
Claims 1-4 and 6-9, are allowed.
Instant invention relates to techniques for synchronization in an optical network. Each of the Independent claims 1 and 6 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Zhao et al. (US 2010/0040369 A1) discloses A time synchronization method and a time synchronization device in a passive optical network (PON), and a PON are provided. The method includes receiving a synchronization packet sent after time synchronization of an optical line terminal (OLT) with a master clock (MC) is achieved, wherein the synchronization packet carries a timestamp TMt1i determined after the time synchronization of the OLT is achieved, adjusting a local clock according to the timestamp to achieve time synchronization of an optical network unit/optical network terminal (ONU/ONT) with the OLT, and after the time synchronization of the OLT is achieved, instructing an slave clock (SC) to perform time synchronization. A time synchronization device and a time synchronization system for implementing the method in a PON are further provided.
While the disclosure of Zhao teaches a method of synchronization it does not disclose and/or render obvious each and every limitation of the independent claims, and thus the claims are in condition for allowance. 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. The applicants allege the combination of Zhao et al. (US 2010/0040369 A1) in view of Boyd et al. (US 2010/0098433 A1) does not disclose each and every limitation of claims 12-14 and 17-18. The office respectfully disagrees. The disclosure of Zhao was relied upon to teach claim 12, the Office relied upon Boyd to disclose a synchronization packet with ToD information therein, par.[0016] which discloses that the OLT is configured to transmit ToD value to the Optical Network Unit. Thus, the disclosure of Boyd in view of Zhao substantially discloses the claimed features. 
The applicant further alleges that the combination of Boyd and Zhao is improper because Zhao is directed to IEEE 1588 Precision Time Protocol which does not disclose therein that Time-Of-Day messages. However, the use of Time-of-Day messages for synchronization in Passive Optical Networks (PONs) was well-known at the time of the filing of the instant application. For example, a reference Wei (US 2012/0027414 A1) describes the use of ToD in IEEE 1588 to synchronize clocks across transport networks, par.[0018 – 0019]. Thus, the applicants assertion that the combination of Zhao and Boyd is improper because Zhao is directed to PTP, and PTP and ToD are incompatible, is unpersuasive, and the rejection of the claims are sustained. 
Applicant’s arguments, see 112 Rejections, filed 05/09/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The 112 Rejections of claims 1-11 has been withdrawn. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizutani et al. (US 2010/0158527 A1) “Optical Communication System Using WDMA and CDMA”
Wei (US 2012/0027414 A1) “Transparent Clocks in Access Networks”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411